--------------------------------------------------------------------------------

EXHIBIT 10.3
 
 
Norwegian Shipbrokers’ Association’s Memo-
MEMORANDUM OF AGREEMENT
randum of Agreement for sale and purchase of
 
ships. Adopted by The Baltic and International
Maritime Council (BIMCO) in 1956.
Dated:     2 July 2013
Code-name
 
SALEFORM 1993
 
Revised 1966, 1983 and 1986/87.

 
Harmony Maritime Co. Ltd., Pineapple Grove, Unit 3, Old Fort Bay, Nassau,
Bahamas hereinafter
1
called the Sellers, have agreed to sell, and Baltic Hare Limited, Registered
Address:TrustCompany Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall
Islands, MH 96960. Mailing Address: c/o Baltic Trading Limited, 299 Park Avenue,
12th Floor, New York, NY 10171.
 
hereinafter called the Buyers, have agreed to buy
2
Name: Clipper Harmony
3
Classification Society/Class: American Bureau of Shipping
4

 
Built: 2009
By: Hakodate
5
Flag: Bahamas
Place of Registration: Nassau
6
Call Sign: C6V2066
Grt/Nrt: 19831/10546
7



Register IMO Number: 9397236
8
 
 
 
hereinafter called the Vessel, on the following terms and conditions:
9
 
 
Definitions
10
 
 
 
"Banking days" are days on which banks are open both in the country of the currency
11
stipulated for the Purchase Price in Clause
1 and in the place of closing stipulated in Clause 8.
12
 
 
 
"In writing" or "written" means a letter handed over from the Sellers to the Buyers or vice versa,
13
a registered letter, telex,
telefax or other modern form of written communication.
14
Notwithstanding anything to the contrary in the Memorandum of Agreement, all
communication will be primarily by email; facsimile will be an secondary means
of communications. All communications will be addressed to John C. Wobensmith,
email address JOHN.WOBENSMITH@GENCOSHIPPING.COM, and concurrently to Robert
Gerald Buchanan, email address at GBUCHANAN@GENCOSHIPPING.COM. The Buyers
facsimile number is +1 646 443 8527. The Sellers will not give any notice to
Buyers by facsimile on any weekend from Friday as of close of business
Copenhagen until opening hours of business in Copenhagen on the following
Monday, or Tuesday (if Monday is a holiday).
 
"Classification Society" or "Class" means the Society referred to in line 4.
15
 
1.
Purchase Price USD 20,000,000 (United States Dollars Twenty Million only)
16
 
 
 
2.
Deposit
17
 
As security for the correct fulfilment of this Agreement the Buyers shall pay a deposit of 10 %
18
(ten per cent) of the Purchase Price within 3 banking days from the date of this
19
Agreement signed by e-mail (PDF copy) and joint account opened.
This deposit shall be placed with Nordea Bank A/S, Copenhagen
20
and held by them in a joint account for the Sellers and the Buyers, to be released in accordance
21
with joint written instructions of the Sellers and the Buyers. Interest, if any, to be credited to the
22
Buyers. Any fee charged for holding, operating and closing the said deposit shall be borne
23
equally by the Sellers and the
 
Buyers.
24
 
 
3.
Payment
25
 
The said Purchase Price shall be paid in full free of bank charges to Nordea Bank A/S, Copenhagen
26
on delivery of the Vessel, but not later than 3 banking days after the Vessel is in every respect
27
physically ready for delivery in accordance with the terms and conditions of this Agreement and
28



This document is a computer generated SALEFORM 1993 form printed by authority of
the Norwegian Shipbrokers’ Association. Any insertion or deletion to the form
must be clearly visible. In the event of any modification made to the
pre-printed text of this document which is not clearly visible, the text of the
original approved document shall apply. BIMCO and the Norwegian Shipbrokers’
Association assume no responsibility for any loss, damage or expense as a result
of discrepancies between the original approved document and this computer
generated document.

--------------------------------------------------------------------------------

Notice of Readiness has been given in accordance with Clause 5.
29
 
 
 
4.
Inspections
30
 
 
 
a)*
The Buyers have inspected and accepted the Vessel's classification records. The Buyers
31
 
have also inspected the Vessel at/in on
32
 
and have accepted the Vessel following this inspection and the sale is outright and definite,
33
 
subject only to the terms and conditions of this Agreement.
34
 
 
 
b)*
The Buyers shall have the right to inspect the Vessel's classification records
and declare
35
 
whether same are accepted or not within
36
 
The Sellers shall provide for inspection of the Vessel at/in
37
 
The Buyers shall undertake the inspection without undue delay to the Vessel.
Should the
38
 
Buyers cause undue delay they shall compensate the Sellers for the losses
thereby incurred.
39
 
The Buyers shall inspect the Vessel without opening up and without cost to
the Sellers.
40
 
During the inspection, the Vessel's deck and engine log books shall be made
available for
41
 
examination by the Buyers. If the Vessel is accepted after such inspection, the
sale shall
42
 
become outright and definite, subject only to the terms and conditions of this
Agreement,
43
 
provided the Sellers receive written notice of acceptance from the Buyers within
72 hours
44
 
after completion of such inspection.
45
 
Should notice of acceptance of the Vessel's classification records and of the
Vessel not be
46
 
received by the Sellers as aforesaid, the deposit together with interest earned
shall be
47
 
released immediately to the Buyers, whereafter this Agreement shall be null and void.
48
 
 
 
 
*
4 a) and 4b) are alternatives; delete whichever is not applicable. In the absence of deletions,
49
 
alternative 4a) to apply.
50
 
 
 
5.
Notices, time and place of delivery
51
 
 
 
a)
The Sellers shall keep the Buyers well informed of the Vessel's itinerary and shall
52
 
provide the Buyers with 20, 15, and 10/5/2 approximate days notice of the estimated time of
arrival at the
53
 
intended place of drydocking/underwater inspection/delivery. When the Vessel is at the place
54
 
of delivery and in every respect physically ready for delivery in accordance with this
55
 
Agreement, the Sellers shall give the Buyers a written Notice of Readiness for delivery.
56
 
 
 
b)
The Vessel shall be delivered and taken over safely afloat at a safe and accessible berth or
57
 
anchorage at/in Worldwide
58
 
in the Sellers' option.
59
 
 
 
 
Expected time of delivery: 01 July 2013- 30 September 2013
60
 
 
 
 
Date of cancelling (see Clauses 5 c), 6 b)
(iii) and 14): 30 September 2013, in Buyers option.
61
 
 
 
c)
If the Sellers anticipate that, notwithstanding the exercise of due diligence by them, the
62
 
Vessel will not be ready for delivery by the cancelling date they may notify the Buyers in
63
 
writing stating the date when they anticipate that the Vessel will be ready for delivery and
64
 
propose a new cancelling date. Upon receipt of such notification the Buyers shall have the
65
 
option of either cancelling this Agreement in accordance with Clause
14 within 7 3 Banking running
66
 
days of receipt of the notice or of accepting the new date as the new cancelling date. If the
67
 
Buyers have not declared their option within 7 3 Banking running days of receipt of the Sellers'
68
 
notification or if the Buyers accept the new date, the date proposed in the Sellers' notification
69
 
shall be deemed to be the new cancelling date and shall be substituted for the cancelling
70
 
date stipulated in line 61.
71
 
If this Agreement is maintained with the new cancelling date all other terms and conditions
72
 
hereof including those contained in Clauses 5 a) and 5
c) shall remain unaltered and in full
73
 
force and effect. Cancellation or failure to cancel shall be entirely without prejudice to any
74
 
claim for damages the Buyers may have under Clause
14 for the Vessel not being ready 75
 
 
by 
the original cancelling date.
76
 
 
 
d)
Should the Vessel become an actual, constructive or compromised total loss before delivery
77
 
the deposit together with interest earned shall be released immediately to the Buyers
78



This document is a computer generated SALEFORM 1993 form printed by authority of
the Norwegian Shipbrokers’ Association. Any insertion or deletion to the form
must be clearly visible. In the event of any modification made to the
pre-printed text of this document which is not clearly visible, the text of the
original approved document shall apply. BIMCO and the Norwegian Shipbrokers’
Association assume no responsibility for any loss, damage or expense as a result
of discrepancies between the original approved document and this computer
generated document.

--------------------------------------------------------------------------------

 
whereafter this Agreement shall be null and void.
79
 
 
 
 
e) For the avoidance of doubt, the day on which any notice is given by either one party
to the other party will be excluded from the total number of days required for such
notice, or reply.
 
 
 
 
 
f) Notwithstanding the Sellers option to deliver the Vessel WORLDWIDE the Sellers
agree that the Vessels place of delivery will not include any area, or port within the
jurisdiction of any nation that is prohibited under the laws of the United States of
America, the United Nations or the European Union.
 
 
 
 
6.
Drydocking/Divers Inspection
80
 
 
 
a)**
The Sellers shall place the Vessel in drydock at the port of delivery for
inspection by the
81
 
Classification Society of the Vessel's underwater parts below the deepest load
line, the
82
 
extent of the inspection being in accordance with the Classification Society's
rules. If the
83
 
rudder, propeller, bottom or other underwater parts below the deepest load line
are found
84
 
broken, damaged or defective so as to affect the Vessel's class, such defects
shall be made
85
 
good at the Sellers' expense to the satisfaction of the Classification Society
without
86
 
condition/recommendation*.
87
 
 
 
b)**
(i)     
The Vessel is to be delivered without drydocking. However, the Buyers shall
88
 
have the right at their expense to arrange for an underwater inspection by a diver approved
89
 
by the Classification Society prior to the delivery of the Vessel. The Sellers shall at their
90
 
cost make the Vessel available for such inspection. Buyers will arrange for underwater
91
 
inspection unless the Buyer gives the Seller notice that it waives the Underwater
inspections prior to the vessels arrival at the delivery port. The extent of the inspection
and the conditions under which it is performed shall be to the satisfaction of the Classification
92
 
Society. If the conditions at the port of delivery are unsuitable for such inspection, the
93
 
Sellers shall make the Vessel available at a suitable alternative place near to the delivery
94
 
port.
95
 
 
 
(ii)     
If the rudder, propeller, bottom or other underwater parts below the deepest load line
96
 
are found broken, damaged or defective so as to affect the Vessel's class, then unless
97
 
repairs can be carried out afloat to the satisfaction of the Classification Society, the Sellers
98
 
shall arrange for the Vessel to be drydocked at their expense for inspection by the
99
 
Classification Society of the Vessel's underwater parts below the deepest load line, the
100
 
extent of the inspection being in accordance with the Classification Society's rules. If the
101
 
rudder, propeller, bottom or other underwater parts below the deepest load line are found
102
 
broken, damaged or defective so as to affect the Vessel's class, such defects shall be made
103
 
good by the Sellers at their expense to the satisfaction of the Classification Society
104
 
without condition/recommendation*. In such event the Sellers are to pay also for the cost of
105
 
the underwater inspection and the Classification Society's attendance.
106
 
 
 
 
(iii)      If the Vessel is to be drydocked pursuant to Clause 6 b)
(ii) and no suitable dry-
107
 
docking facilities are available at the port of delivery, the Sellers shall take the Vessel
108
 
to a port where suitable drydocking facilities are available, whether within or outside the
109
 
delivery range as per Clause 5
b). Once drydocking has taken place the Sellers shall deliver
110
 
the Vessel at a port within the delivery range as per Clause 5
b) which shall, for the
111
 
purpose of this Clause, become the new port of delivery. In such event the cancelling date
112
 
provided for in Clause 5
b)) shall be extended by the additional time required for the
113
 
drydocking and extra steaming, but limited to a maximum of 14 28 running days.
114
 
 
 
 
If the Divers’s inspection reveals damage to the underwater parts which would effect the
Class but the Class surveyor approves the repair to be deferred until Vessel’s next
scheduled drydocking, the Sellers and the Buyers shall mutually agree on a monetary
compensation in lieu of the actual repair. In the event that an agreement cannot be
reached the compensation applicable shall be calculated as the average of 2 (two)
quotations from 2(two) Chinese Shipyards, 1(one) obtained by the Sellers and 1 (one)
obtained by the Buyers.
 
 
 
 
c)
If the Vessel is drydocked pursuant to Clause 6 a) or 6 b) above
115
 
 
 
 
(i)     
the Classification Society may require survey of the tailshaft system, the extent of
116
 
the survey being to the satisfaction of the Classification surveyor. If such
survey is not
117
 
required by the Classification Society, the Buyers shall have the right to
require the tailshaft
118



This document is a computer generated SALEFORM 1993 form printed by authority of
the Norwegian Shipbrokers’ Association. Any insertion or deletion to the form
must be clearly visible. In the event of any modification made to the
pre-printed text of this document which is not clearly visible, the text of the
original approved document shall apply. BIMCO and the Norwegian Shipbrokers’
Association assume no responsibility for any loss, damage or expense as a result
of discrepancies between the original approved document and this computer
generated document.



--------------------------------------------------------------------------------

 
to be drawn and surveyed by the Classification Society, the extent of the survey
being in
119
 
accordance with the Classification Society's rules for tailshaft survey and
consistent with
120
 
the current stage of the Vessel's survey cycle. The Buyers shall declare whether
they
121
 
require the tailshaft to be drawn and surveyed not later than by the completion
of the
122
 
inspection by the Classification Society. The drawing and refitting of the
tailshaft shall be
123
 
arranged by the Sellers. Should any parts of the tailshaft system be condemned
or found
124
 
defective so as to affect the Vessel's class, those parts shall be renewed or
made good at
125
 
the  Sellers'  expense  to  the  satisfaction  of  the  Classification Society
 without
126
 
condition/recommendation*.
127
 
 
 
 
(ii)      the  expenses relating to the survey of the tailshaft system shall be
borne
128
 
by the Buyers unless the Classification Society requires such survey to be
carried out, in
129
 
which case the Sellers shall pay these expenses. The Sellers shall also pay the
expenses
130
 
if the Buyers require the survey and parts of the system are condemned or found
defective
131
 
or broken so as to affect the Vessel's class*.
132
 
 
 
 
(iii)    
 the expenses in connection with putting the Vessel in and taking her out of
133
 
drydock, including the drydock dues and the Classification Society's fees shall be paid by
134
 
the Sellers if the Classification Society issues any condition/recommendation* as a result
135
 
of the survey or if it requires survey of the tailshaft system. In all other cases the Buyers
136
 
shall pay the aforesaid expenses, dues and fees.
137
 
 
 
 
(iv)    
 the Buyers' representative shall have the right to be present in the drydock, but
138
 
without interfering with the work or decisions of the Classification surveyor.
139
 
 
 
 
(v)    
 the Buyers shall have the right to have the underwater parts of the Vessel
140
 
cleaned and painted at their risk and expense without interfering with the Sellers' or the
141
 
Classification surveyor's work, if any, and without affecting the Vessel's timely delivery. If,
142
 
however, the Buyers' work in drydock is still in progress when the Sellers have
143
 
completed the work which the Sellers are required to do, the additional docking time
144
 
needed to complete the Buyers' work shall be for the Buyers' risk and expense. In the event
145
 
that the Buyers' work requires such additional time, the Sellers may upon completion of the
146
 
Sellers' work tender Notice of Readiness for delivery whilst the Vessel is still in drydock
147
 
and the Buyers shall be obliged to take delivery in accordance with Clause
3, whether
148
 
the Vessel is in drydock or not and irrespective of Clause 5 b).
149
*
Notes, if any, in the surveyor's report which are accepted by the Classification Society
150
 
without condition/recommendation are not to be taken into account.
151
**
6 a) and 6 b) are alternatives; delete whichever is not applicable. In the absence of deletions,
152
 
alternative 6 a) to apply.
153
 
 
 
7.
Spares/bunkers, etc.
154
 
The Sellers shall deliver the Vessel to the Buyers with everything belonging to her on board and on
155
shore. All spare parts and spare equipment onboard including spare tail-end
shaft(s)
156
and/or spare propeller(s)/propeller blade(s), if
any, belonging to the Vessel at the time of inspection used or
157
unused, whether on board or
not shall become the Buyers' property, but spares on order are to
158
be excluded. Forwarding charges, if any, shall be for the Buyers' account. The Sellers are not required to
159
replace spare parts including spare tail - end shaft(s) and spare propeller(s)/propeller blade(s)
160
which are taken out of spare and used as replacement prior to delivery, but the replaced items shall be the
161
property of the Buyers. The radio installation and navigational equipment shall be included in the sale
162
without extra payment if they are the property of the Sellers. Unused stores and provisions shall be
163
included in the sale and be taken over by the Buyers without extra payment.
164
The Sellers have the right to take ashore crockery, plates, cutlery, linen and other articles bearing the
165
Sellers' flag or name, provided they replace same with similar unmarked items. Library, forms, etc.,
166
exclusively for use in the Sellers' vessel(s), shall be excluded without compensation. Captain's,
167
Officers' and Crew's personal belongings including the slop chest are to be excluded from the
168
sale,
 
as well as the following additional items (including items on hire):
169
 
 
 
Items excluded from sale:
 
 
 
 
Captains, Officers and Crews personal belonging including slop chest, ISM manual and original
certificates which need to be returned to the issuing authorities are to be excluded from sale
 



This document is a computer generated SALEFORM 1993 form printed by authority of
the Norwegian Shipbrokers’ Association. Any insertion or deletion to the form
must be clearly visible. In the event of any modification made to the
pre-printed text of this document which is not clearly visible, the text of the
original approved document shall apply. BIMCO and the Norwegian Shipbrokers’
Association assume no responsibility for any loss, damage or expense as a result
of discrepancies between the original approved document and this computer
generated document.

--------------------------------------------------------------------------------

as well as the flowing additional items:
 
 
1
Certificate of Registry;
2
Radio Station Licence
3
Minimum safe Manning certificate
4
Bunker CLC
5
ISM - Safety Management Certificate;
6
ISM - Document of Compliance;
7
ISPS - International Ship Security Certificate;
8
P&I Certificate of Entry
9
H&M cover note
10
ITF Green cards
11
Crew CRA ( to be handed over to the seafarers)
12
Other Crew related documents
13
Ship Security Plan (SSP) and equipment
14
SOPEP Manual (only pages with Owners details).
15
Clipper & Wallem Property Documents and Manuals
16
Deck log books and Engine log books
17
Planned Maintenance System software
18
PC software packages covered by Clippers General Licences
19
GOA Security Package incl. night Vision Binocular and irridium phone for citadel
20
Leased Oxygen, Acetylen, Freon, Nitrogen bottles and similar.
21
Clipper & Wallem Stationary
22
High pressure washer machine incl. accessories
23
Chartco Equipment
24
NTVRP, Shore Based Maintenance Agreement, NOI and other US documents
25
Uniforms and working clothes stocked on board.
26
Videotel on demand
27
Premet Lemag main engine performance indicator



Buyers to have the option to continue, where possible with the supplier, with hired or leased
items.
 
 
 
 
The Buyers shall take over the remaining bunkers and unused lubricating oils in storage tanks and
170
sealed drums and pay the current Sellers last net contract market price (excluding barging
171
expenses) (actual invoices may not be available, but Sellers shall provide whatever
documentation available) If original invoices not available, Platts price quoted, at port of
delivery, 2 days before delivery to apply.at the port and date of delivery of
the Vessel. Buyers and Sellers to conduct a joint survey of Bunker and lub oil
172
quantities onboard at the time of delievry.
 
Payment under this Clause shall be made at the same time and place and in the same currency as
173
the Purchase Price.
174
 
8.
Documentation
175
 
The place of closing: Copenhagen
176
 
 
 
SCHEDULE OF DOCUMENTS REQUIRED BY THE BUYERS.
 
 
 
 
1. Original set of Resolutions of the Board of Directors of the Sellers duly notarized and
apostilled approving and ratifying the sale of the Vessel to the Buyers and authorizing the
Sellers' attorneys-in-fact to sign the MOA and any addenda thereto, to execute and deliver the
 



This document is a computer generated SALEFORM 1993 form printed by authority of
the Norwegian Shipbrokers’ Association. Any insertion or deletion to the form
must be clearly visible. In the event of any modification made to the
pre-printed text of this document which is not clearly visible, the text of the
original approved document shall apply. BIMCO and the Norwegian Shipbrokers’
Association assume no responsibility for any loss, damage or expense as a result
of discrepancies between the original approved document and this computer
generated document.



--------------------------------------------------------------------------------

Bill of Sale, to release any deposit, to sign the Protocol of Delivery and Acceptance and all
other documents, including Power(s)
of Attorney, which are relating to the sale and delivery of
the Vessel to Buyers.
 
2. Original Power of Attorney of the Sellers duly notarized and apostilled, authorizing a person
or persons as attorney(s)-in-fact of the Sellers to execute the Bill of Sale, the Protocol of
Delivery and Acceptance and all other sale documents on behalf of the Sellers, to sign a receipt
of funds received at Sellers' Bank,
to release the 10% deposit, to transfer title to the Vessel to
the Buyers and to delete same from the Registry of the Bahamas.
 
3. Secretarys Certificate confirming the current directors of the company.
 
4. Copy of the Articles of Incorporation of the Sellers duly certified as true copy by notary or a
lawyer.
 
5. Certificate of Good Standing of the Sellers dated not earlier than twenty (20) banking days
prior to the delivery of the Vessel.
 
6. Transcript of Register issued at closing evidencing the Sellers' ownership of the Vessel and
stating that there are no registered encumbrances and mortgages over the Vessel.
 
7. Four (4) Original Bill of Sale (Buyers to advise type of Form) transferring the title to the
Vessel to the Buyers and stating that the Vessel is free from any encumbrances, mortgages,
maritime liens and any other debts or claims whatsoever, duly executed, notarized and
apostilled.
 
8. Class Maintenance Certificate issued by the Classification Society of the Vessel stating that
the Vessel's class is fully maintained without any condition/recommendation. Such certificate
to be dated not earlier than three (3) banking days prior to Vessels delivery.
 
9. Copies of all Certificates of Class for the Vessel, issued by the Classification Society of the
Vessel will be delivered to Buyers representative on board the Vessel.
 
10. Letter of undertaking to provide the original Certificate of Deletion or closed Transcript of
Register issued by the Registry of the Bahamas within 15 days after delivery of the Vessel, if
requested by the Buyers.
 
11. Original Continuous Synopsis Record document evidencing the sale of the Vessel to the
Buyers or failing the availability of such CSR document at the time of closing a letter or
undertaking to deliver such original CSR document within 15 running days of the date of
delivery.
 
12. Letter of Undertaking signed by a duly authorized attorney-in-fact of the Sellers, dated on
the date of closing, stating that to the best of Sellers' knowledge the Vessel under present
ownership is not blacklisted by any nation, organization or trade body.
 
13. Letter of Undertaking signed by a duly authorized attorney-in-fact of the Sellers, dated on
the date of closing, confirming that to the best of Sellers knowledge the Vessel has not touched
bottom nor had any collision since the last diving survey / underwater inspection done on the
Vessel initiated by the Buyers.
 
14. Commercial Invoice for the Vessel (In triplicate).
 
16. Commercial Invoice for remaining bunkers and unused luboils as per clause 7 of the MOA
(in duplicate) as well as further documentation of as stipulated in clause 7 of the MOA.
 
17. Protocol of Delivery and Acceptance (in triplicate) to be signed at the documentary closing
meeting on the day of delivery.
 
18. A copy of the Sellers letter to their communication provider cancelling the Vessels
communications contract which is to be sent to such communications provider immediately
after the delivery of the Vessel.
 
19. Any additional documents as may be reasonably be required by the Marshall Islands ship
registry, or other ship registry nominated by the Buyers for the purpose of registering the
Vessel provided that the Buyers notify the Sellers of any such documents before the 15 days
notice provided for in Clause 5 (a) of NSF 1993.



This document is a computer generated SALEFORM 1993 form printed by authority of
the Norwegian Shipbrokers’ Association. Any insertion or deletion to the form
must be clearly visible. In the event of any modification made to the
pre-printed text of this document which is not clearly visible, the text of the
original approved document shall apply. BIMCO and the Norwegian Shipbrokers’
Association assume no responsibility for any loss, damage or expense as a result
of discrepancies between the original approved document and this computer
generated document.



--------------------------------------------------------------------------------

20. All of the Vessels technical documents not excluded in Clause 7 (Lines 160
through 170) including but not limited to plans, drawings, manuals on board the
Vessel.
 
 
 
21. If the Vessel is drydocked pursuant to Clause 6 (a) (ii) the Seller will
deliver a statement, letter, or declaration from the Drydock at the time of the
delivery of the Vessel, that the Drydock will not hold the Vessel responsible
for any of Sellers work performed by the Drydock, and the Drydock waives any and
all maritime liens against the Vessel for services performed for the account and
the benefit of the Seller.
 
 
 
II. Buyers' Documents:
 
 
 
1. Original set of Resolutions of the Board of Directors of the Buyers duly
notarized including as to capacity and authority of the signatories and
apostilled in which the Buyers resolve to purchase the Vessel from the Sellers
for the Purchase Price.
 
 
 
2. Original Powers of Attorney of the Buyers duly notarized and apostilled
granting power of attorney to the directors of the Buyers and any other
signatory covering the transaction contemplated herein and executed pursuant to
the above.
 
 
 
3. Articles of incorporation duly certified by the Secretary of the Buyers.
 
 
 
4. Certificate of Good Standing of the Buyers, dated not later than seven (7)
working days prior to the delivery of the Vessel.
 
 
 
The Sellers and Buyers shall provide each other with a draft and/or sample of
each of the requested documents latest nineteen (19) days prior to the intended
date of Vessels delivery, for approval.
 

 
In exchange for payment of the Purchase Price the Sellers shall furnish the
Buyers with delivery
177
documents, namely:
178
 
a)
Legal Bill of Sale in a form recordable in (the country in which the Buyers are
179
 
to register the Vessel), warranting that the Vessel is free from all
encumbrances, mortgages
180
 
and maritime liens or any other debts or claims whatsoever, duly notarially
attested and
181
 
legalized by the consul of such country or other competent authority.
182
 
 
 
b)
Current Certificate of Ownership issued by the competent authorities of the flag
state of
183
 
the Vessel.
184
 
 
 
c)
Confirmation of Class issued within 72 hours prior to delivery.
185
 
 
 
d)
Current Certificate issued by the competent authorities stating that the Vessel
is free from
186
 
registered encumbrances.
187
 
e)
Certificate of Deletion of the Vessel from the Vessel's registry or other
official evidence of
188
 
deletion appropriate to the Vessel's registry at the time of delivery, or, in
the event that the
189
 
registry does not as a matter of practice issue such documentation immediately,
a written
190
 
undertaking by the Sellers to effect deletion from the Vessel's registry
forthwith and furnish a
191
 
Certificate or other official evidence of deletion to the Buyers promptly and
latest within 4
192
 
(four) weeks after the Purchase Price has been paid and the Vessel has been
delivered.
193
 
 
 
f)
Any such additional documents as may reasonably be required by the competent
authorities
194
 
for the purpose of registering the Vessel, provided the Buyers notify the
Sellers of any such
195
 
documents as soon as possible after the date of this Agreement.
196
 
 
 
At the time of delivery the Buyers and Sellers shall sign and deliver to each other a Protocol of
197
Delivery and Acceptance confirming the date and time of delivery of the Vessel from the Sellers to the
198
Buyers.
199
At the time of delivery the Sellers shall hand to the Buyers the classification certificate(s) as well as all
200
plans etc., which are on board the Vessel. Other certificates which are on board the Vessel shall also
201
be handed over to the Buyers unless the Sellers are required to retain same, in which case the
202
Buyers to have the right to take copies. Other technical documentation which may
203
be in the Sellers' possession shall be promptly forwarded to the Buyers at their expense, if they so
204
request. The Sellers may keep the Vessel's log books but the Buyers to have the right to take
205
copies of same.
 
206
 
 
 
9.
Encumbrances
207
 
The Sellers warrant that the Vessel, at the time of delivery, is free from all charters, encumbrances,
208

 
This document is a computer generated SALEFORM 1993 form printed by authority of
the Norwegian Shipbrokers’ Association. Any insertion or deletion to the form
must be clearly visible. In the event of any modification made to the
pre-printed text of this document which is not clearly visible, the text of the
original approved document shall apply. BIMCO and the Norwegian Shipbrokers’
Association assume no responsibility for any loss, damage or expense as a result
of discrepancies between the original approved document and this computer
generated document.



--------------------------------------------------------------------------------

mortgages and maritime liens or any other debts whatsoever. The Sellers hereby undertake
209
to indemnify the Buyers against all consequences of claims made against the Vessel which have
210
been incurred prior to the time of delivery.
211
 
10.
Taxes, etc.
212
 
Any taxes, fees and expenses in connection with the purchase and registration under the Buyers'
213
flag
 
shall be for the Buyers' account, whereas similar charges in connection with the closing of the Sellers'
214
register shall be for the Sellers' account.
215
 
11.
Condition on delivery
216
 
The Vessel with everything belonging to her shall be at the Sellers' risk and expense until she is
217
delivered to the Buyers, but subject to the terms and conditions of this Agreement she shall be
218
delivered and taken over as she was at the time of inspection, fair wear and tear excepted.
219
However, the Vessel shall be delivered with her class maintained without condition/recommendation*,
220
free of average damage affecting the Vessel's class, and with her classification certificates and
221
national certificates, as well as all other certificates the Vessel had at the time of inspection, valid and
222
unextended without condition/recommendation* by Class or the relevant authorities at the time of
223
delivery.
224
"Inspection" in this Clause 11, shall mean the Buyers' inspection according to Clause 4
a) or 4 b), if
225
applicable, or the Buyers' inspection prior to the signing of this Agreement. If the Vessel is taken over
226
without inspection, the date of this Agreement shall be the relevant date.
227
  *
Notes, if any, in the surveyor's report which are accepted by the Classification Society
228
 
without condition/recommendation are not to be taken into account.
229
 
 
 
12.
Name/markings
230
 
Upon delivery the Buyers undertake to change the name of the Vessel and alter funnel markings.
231
 
13.
Buyers' default
232
 
Should the deposit not be paid in accordance with Clause
2, the Sellers have the right to cancel this
233
Agreement, and they shall be entitled to claim compensation for their losses and for all expenses
234
incurred together with interest.
235
Should the Purchase Price not be paid in accordance with Clause
3, the Sellers have the right to
236
cancel the Agreement, in which case the deposit together with interest earned shall be released to
237
the
 
Sellers. If the deposit does not cover their loss, the Sellers shall be entitled to claim further
238
compensation for their losses and for all expenses incurred together with interest.
239
 
14.
Sellers' default
240
 
Should the Sellers fail to give Notice of Readiness in accordance with Clause 5
a) or fail to be ready
241
to validly complete a legal transfer by the date stipulated in line
61 the Buyers shall have
242
the option of cancelling this Agreement provided always that the Sellers shall be granted a
243
maximum of 3 banking days after Notice of Readiness has been given to make arrangements
244
for the documentation set out in Clause
8. If after Notice of Readiness has been given but before
245
the Buyers have taken delivery, the Vessel ceases to be physically ready for delivery and is not
246
made physically ready again in every respect by the date stipulated in line
61 and new Notice
247
of
 
Readiness given, the Buyers shall retain their option to cancel. In the event that the Buyers elect
248
to cancel this Agreement the deposit together with interest earned shall be released to them
249
immediately.
250
Should the Sellers fail to give Notice of Readiness by the date stipulated in line
61 or fail to be
251
ready
 
to validly complete a legal transfer as aforesaid they shall make due compensation to the Buyers for
252
their loss
and for all expenses together with interest if their failure is due to proven
253
negligence and whether or not the Buyers cancel this Agreement.
254
 
15.
Buyers' representatives
255
 
After this Agreement has been signed by both parties and the deposit has been
lodged, the Buyers
256
have the right to place two representatives on board the Vessel at their sole
risk and expense upon
257
arrival at on or about
258



This document is a computer generated SALEFORM 1993 form printed by authority of
the Norwegian Shipbrokers’ Association. Any insertion or deletion to the form
must be clearly visible. In the event of any modification made to the
pre-printed text of this document which is not clearly visible, the text of the
original approved document shall apply. BIMCO and the Norwegian Shipbrokers’
Association assume no responsibility for any loss, damage or expense as a result
of discrepancies between the original approved document and this computer
generated document.

--------------------------------------------------------------------------------

These representatives are on board for the purpose of familiarisation and in the
capacity of
259
observers only, and they shall not interfere in any respect with the operation
of the Vessel. The
260
Buyers' representatives shall sign the Sellers' letter of indemnity prior to
their embarkation.
261
 
 
 
16.
Arbitration
262
 
a)*
This Agreement shall be governed by and construed in accordance with English law and
263
 
any dispute arising out of this Agreement shall be referred to arbitration in London in
264
 
accordance with the Arbitration Acts 1950 and 1979 1996 or any statutory
265
 
modification or
 
 
re-enactment thereof for the time being in force, one arbitrator being appointed by each
266
 
party. On the receipt by one party of the nomination in writing of the other party's arbitrator,
267
 
that party shall appoint their arbitrator within fourteen days, failing which the decision of the
268
 
single arbitrator appointed shall apply. If two arbitrators properly appointed shall not agree
269
 
they shall appoint an umpire whose decision shall be final.
270
 
 
 
b)*
This Agreement shall be governed by and construed in accordance with Title 9 of
the
271
 
United States Code and the Law of the State of New York and should any dispute
arise out
272
 
of
 
 
this Agreement, the matter in dispute shall be referred to three persons at New
York, one
273
 
to
 
 
be appointed by each of the parties hereto, and the third by the two so chosen;
their
274
 
decision or that of any two of them shall be final, and for purpose of enforcing
any award, this
275
 
Agreement may be made a rule of the Court.
276
 
The proceedings shall be conducted in accordance with the rules of the Society
of Maritime
277
 
Arbitrators, Inc. New York.
278
 
 
 
c)*
Any dispute arising out of this Agreement shall be referred to arbitration at
279
 
, subject to the procedures applicable there.
280
 
The laws of shall govern this Agreement.
281
 
 
 
*
16 a), 16 b) and 16 c) are alternatives; delete whichever is not applicable. In
the absence of
282
 
deletions, alternative 16 a) to apply.
283

 
17. If the Vessel is delivered at a port or place where there are no bunkers or
lubs available, or at sea, the Sellers agree that at the time of delivery the
Vessel will have sufficient bunkers and lubs on board to enable the Vessel to
sail to the next available port, that is not restricted by United States of
America, European Union or United Nations prohibitions.
 
This Memorandum of Agreement has been drawn up and executed in 2 (two)
originals, 1 (one) of which is to be retained by the Sellers and 1 (one) of
which to be retained by the Buyers.
 
THE SELLERS
THE BUYERS
 
 
/s/ Gary Vogel
/s/ John C. Wobensmith
Attorney-in-Fact
President



This document is a computer generated SALEFORM 1993 form printed by authority of
the Norwegian Shipbrokers’ Association. Any insertion or deletion to the form
must be clearly visible. In the event of any modification made to the
pre-printed text of this document which is not clearly visible, the text of the
original approved document shall apply. BIMCO and the Norwegian Shipbrokers’
Association assume no responsibility for any loss, damage or expense as a result
of discrepancies between the original approved document and this computer
generated document.
 
 

--------------------------------------------------------------------------------